EXHIBIT 10.9
CONFIRMATION

     
Date:
  September 23, 2009
 
   
To:
  PHH Corporation (“Issuer”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  Wachovia Bank, National Association (“Dealer”)
 
   
Facsimile:
  (212) 622-8534

Transaction Reference Number:
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Warrants Issued by PHH Corporation, between Wachovia Bank, National
Association, represented by Wells Fargo Securities, LLC as its agent, and PHH
Corporation, dated as of September 23, 2009 (as amended from time to time, the
“Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  September 23, 2009
 
   
Effective Date:
  September 29, 2009
 
   
Strike Price:
  USD 34.74
 
   
Premium:
  USD 6,745,992.00
 
   
Premium Payment Date:
  The Effective Date.
 
   
Maximum Delivery Amount:
  At any time, a number of Shares equal to the product of the Transaction
 
  Multiplier and the Number of Shares at such time.
 
   
Transaction Multiplier:
  1.35

1



--------------------------------------------------------------------------------



 



For each Component of the Transaction, the Number of Warrants and Expiration
Date are as set forth below.

              Component Number   Number of Warrants   Expiration Date
1.
    15,631     December 1, 2014
2.
    15,631     December 2, 2014
3.
    15,631     December 3, 2014
4.
    15,631     December 4, 2014
5.
    15,631     December 5, 2014
6.
    15,631     December 8, 2014
7.
    15,631     December 9, 2014
8.
    15,631     December 10, 2014
9.
    15,631     December 11, 2014
10.
    15,631     December 12, 2014
11.
    15,631     December 15, 2014
12.
    15,631     December 16, 2014
13.
    15,631     December 17, 2014
14.
    15,631     December 18, 2014
15.
    15,631     December 19, 2014
16.
    15,631     December 22, 2014
17.
    15,631     December 23, 2014
18.
    15,631     December 24, 2014
19.
    15,631     December 26, 2014
20.
    15,631     December 29, 2014
21.
    15,631     December 30, 2014
22.
    15,631     December 31, 2014
23.
    15,631     January 2, 2015
24.
    15,631     January 5, 2015
25.
    15,631     January 6, 2015
26.
    15,631     January 7, 2015
27.
    15,631     January 8, 2015
28.
    15,631     January 9, 2015
29.
    15,631     January 12, 2015
30.
    15,631     January 13, 2015
31.
    15,631     January 14, 2015
32.
    15,631     January 15, 2015
33.
    15,631     January 16, 2015
34.
    15,631     January 20, 2015
35.
    15,631     January 21, 2015
36.
    15,631     January 22, 2015
37.
    15,631     January 23, 2015
38.
    15,631     January 26, 2015
39.
    15,631     January 27, 2015
40.
    15,631     January 28, 2015
41.
    15,631     January 29, 2015
42.
    15,631     January 30, 2015

2



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
43.
    15,631     February 2, 2015
44.
    15,631     February 3, 2015
45.
    15,631     February 4, 2015
46.
    15,631     February 5, 2015
47.
    15,631     February 6, 2015
48.
    15,631     February 9, 2015
49.
    15,631     February 10, 2015
50.
    15,631     February 11, 2015
51.
    15,631     February 12, 2015
52.
    15,631     February 13, 2015
53.
    15,631     February 17, 2015
54.
    15,631     February 18, 2015
55.
    15,631     February 19, 2015
56.
    15,631     February 20, 2015
57.
    15,631     February 23, 2015
58.
    15,631     February 24, 2015
59.
    15,631     February 25, 2015
60.
    15,631     February 26, 2015
61.
    15,631     February 27, 2015
62.
    15,631     March 2, 2015
63.
    15,631     March 3, 2015
64.
    15,631     March 4, 2015
65.
    15,631     March 5, 2015
66.
    15,631     March 6, 2015
67.
    15,631     March 9, 2015
68.
    15,631     March 10, 2015
69.
    15,631     March 11, 2015
70.
    15,631     March 12, 2015
71.
    15,631     March 13, 2015
72.
    15,631     March 16, 2015
73.
    15,631     March 17, 2015
74.
    15,631     March 18, 2015
75.
    15,631     March 19, 2015
76.
    15,631     March 20, 2015
77.
    15,631     March 23, 2015
78.
    15,631     March 24, 2015
79.
    15,631     March 25, 2015
80.
    15,631     March 26, 2015
81.
    15,631     March 27, 2015
82.
    15,631     March 30, 2015
83.
    15,631     March 31, 2015
84.
    15,631     April 1, 2015
85.
    15,631     April 2, 2015
86.
    15,631     April 6, 2015

3



--------------------------------------------------------------------------------



 



              Component Number   Number of Warrants   Expiration Date
87.
    15,631     April 7, 2015
88.
    15,631     April 8, 2015
89.
    15,631     April 9, 2015
90.
    15,631     April 10, 2015
91.
    15,631     April 13, 2015
92.
    15,631     April 14, 2015
93.
    15,631     April 15, 2015
94.
    15,631     April 16, 2015
95.
    15,631     April 17, 2015
96.
    15,631     April 20, 2015
97.
    15,631     April 21, 2015
98.
    15,631     April 22, 2015
99.
    15,631     April 23, 2015
100.
    15,631     April 24, 2015
101.
    15,631     April 27, 2015
102.
    15,631     April 28, 2015
103.
    15,631     April 29, 2015
104.
    15,631     April 30, 2015
105.
    15,631     May 1, 2015
106.
    15,631     May 4, 2015
107.
    15,631     May 5, 2015
108.
    15,631     May 6, 2015
109.
    15,631     May 7, 2015
110.
    15,631     May 8, 2015
111.
    15,631     May 11, 2015
112.
    15,631     May 12, 2015
113.
    15,631     May 13, 2015
114.
    15,631     May 14, 2015
115.
    15,631     May 15, 2015
116.
    15,631     May 18, 2015
117.
    15,631     May 19, 2015
118.
    15,631     May 20, 2015
119.
    15,631     May 21, 2015
120.
    15,517     May 22, 2015

4



--------------------------------------------------------------------------------



 



          3. Issuer hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Issuer with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy by facsimile to 212-214-5913 (Attention: Equity Division
Documentation Unit, by telephone contact 212-214-6100).

            Yours sincerely,

WELLS FARGO SECURITIES, LLC,
acting solely in its capacity as Agent of
Wachovia Bank, National Association
      By:   /s/ Mary Louise Guttmann         Authorized Signatory        Name:
Mary Louise Guttmann
            Senior Vice President
            Assistant General Counsel        WACHOVIA BANK NATIONAL ASSOCIATION,
by Wells Fargo Securities, LLC, acting solely in its capacity as Agent
      By:   /s/ Mary Louise Guttmann         Authorized Signatory        Name:
Mary Louise Guttmann
            Senior Vice President
            Assistant General Counsel     

Confirmed as of the
date first above written:
PHH CORPORATION

         
By:
  /s/ Sandra E. Bell
 
Name: Sandra E. Bell    
 
  Title: EVP & CFO    

 